DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 4/13/2022 to claims 25-28 have been entered. Claims 1-24 are canceled. Claims 25-36 remain pending, of which claims 25-28 are being considered on their merits. Claims 29-36 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant claim amendments have overcome the 35 U.S.C. § 112(b), 102, and 103 rejections of record, which are hereby withdrawn
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 has been amended in the instant reply to recite in-part “A method of degrading inhaled chitin oligomers” and “a subject that is exposed to chronic or excessive levels of environmental chitins” (emphasis added). These amendments raise at least two separate issues of indefiniteness, 1) the term “excessive” in claim 25 is a relative term which renders the claim indefinite. The term excessive is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. And, 2) the broadest reasonable interpretation of  “environmental” in the context of the claimed methods of degrading inhaled chitin oligomers has at least two mutually exclusive interpretations that are not clarified when reading the claim in light of the specification. “environmental” could either refer to ambient chitin present in the atmosphere, or could refer to local pulmonary administration of chitin to a subject, as the chitin is then introduced to the environment of the subject by the hand of man. See M.P.E.P. § 2111. Clarification and/or correction is required.
In so much that claims 26-28 depend from claim 25 and do not resolve the point of confusion, these claims must be rejected with claim 25 as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (Allergy Asthma Immunol Res. (2016), 8(4), 362-374; Reference U) as evidenced by Elmonem et al. (Enzyme Research (2016), article ID 2682680, 9 pages; Reference V) and UniProtKB entry to Brugia malayi chitinase (P2030; Reference W).
In view of the indefiniteness rejection above and in the interest of compact prosecution, this rejection addresses the embodiment of intranasal administration of house mite derived chitin to subjects for the excessive levels of environmental chitins administered for claim 25.
Choi teaches a method degrading inhaled house mite derived chitin oligomers in the airway of a subject by administering a pharmaceutically effective dosage of chitinase obtained from Brugua malayi (sic; a typo for Brugia malayi) (p363, subheadings “Extraction of Chitin from HDM and its characterization” and “Induction of airway inflammation in mice”, Fig. 1, Fig. 3, noting that chitinase administration reduces airway inflammation and chitinase administration abolishes the TH2-type innate immune response), anticipating claim 25.
Regarding claim 28, Choi is silent if chitinase obtained from Brugia malayi is a chitotriosidase. However, Elmonem teaches that chitotriosidases belong to EC 3.2.1.14 and the UniProtKB database teaches that the Brugia malayi chitinase also belongs to EC 3.2.1.14 (1st page under “Names and Taxonomy). Therefore, the teachings of Choi as evidenced by Elmonem and the UniProtKB entry to Brugua malayi chitinase inherently anticipates claim 28. See M.P.E.P. § 2112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Allergy Asthma Immunol Res. (2016), 8(4), 362-374; Reference U) in view of Zhou et al. (Science Translational Medicine (2014), 6(240), 240ra76, 14 pages) and as evidenced by Elmonem et al. (Enzyme Research (2016), article ID 2682680, 9 pages; Reference V) and UniProtKB entry to Brugua malayi chitinase (P2030; Reference W).
This rejection addresses the embodiments of pulmonary fibrosis and fibrotic lung disease for claim 25.
Choi teaches a method degrading inhaled house mite derived chitin oligomers in the airway of a subject by administering a pharmaceutically effective dosage of chitin (p363, subheadings “Extraction of Chitin from HDM and its characterization” and “Induction of airway inflammation in mice”, Fig. 1, Fig. 3, noting that chitinase administration reduces airway inflammation and chitinase administration abolishes the TH2-type innate immune response), reading in-part on claim 25 and 26.
Regarding claim 28, Choi is silent if chitinase obtained from Brugia malayi is a chitotriosidase. However, Elmonem teaches that chitotriosidases belong to EC 3.2.1.14 and the UniProtKB database teaches that the Brugia malayi chitinase also belongs to EC 3.2.1.14 (1st page under “Names and Taxonomy). Therefore, the teachings of Choi as evidenced by Elmonem and the UniProtKB entry to Brugua malayi chitinase inherently reads on claim 28. See M.P.E.P. § 2112.
Regarding claims 25 and 26, Choi does not teach a subject having pulmonary fibrosis.
Zhou teaches that chitinase-3 levels are elevated in subjects suffering from idiopathic pulmonary fibrosis (IPF) (Abstract, and that chitinase 3 plays a protective role in injury by ameliorating inflammation and cell death (Abstract, Fig. 4, and paragraph starting “The human data described…” on p5) and profibrotic role in the repair phase by augmenting alternative macrophage activation, fibroblast proliferation, and matrix deposition (Abstract, Fig. 8, and paragraph starting “CHI3L1 is reported to stimulate…” on p7), reading on claim 26.
Regarding claim 26, it would have been obvious before the invention was filed to further treat subjects suffering from pulmonary fibrosis with the chitinase of Campos in view of Zhou. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Campos teaches a method comprising administering a pharmaceutically effective dosage of a chitinase to an animal via a nebulizer. The skilled artisan would have been motivated to do so because Zhou teaches that chitinase likely plays a protective role in injury by ameliorating inflammation and cell death and profibrotic role in the repair phase by augmenting alternative macrophage activation, fibroblast proliferation, and matrix deposition, and so administering Campos’ chitinase would likely be predictably advantageous to treat subjects suffering from pulmonary fibrosis such as the subjects of Zhou.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Zhou as applied to claim 25 above, and further in view of Bucolo et al. (Frontiers in Pharmacology (2011), 2(43), 4 pages).
The teachings of Choi and Zhou are relied upon as set forth above.
Regarding claim 27, Choi and Zhou do not teach acid chitinase (AMCase).
Bucolo teaches that acid chitinase (AMCase) is detectable in lung tissue samples, and are known to have an important role in the defense of organisms against chitin-containing parasites (Abstract), reading in-part on claim 27. 
Regarding claim 27, It would have been obvious before the invention was made to substitute the AMCase of Bucolo for the unspecified chitinase of Choi. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because both Bucolo and Choi are directed in-part to chitinase compositions. The skilled artisan would have been motivated to do so because the simple substitution of one known chitinase for another known chitinase would predictably yield a method of degrading inhaled chitin oligomers in subjects with intranasally administered chitinase as taught by Choi absent any showing to the contrary. See M.P.E.P. § 2143(I)(B).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments with respect to claims 25-28 on pages 5-12 of the reply have been fully considered, but are not found persuasive of error over the new grounds of rejection set forth above and necessitated by the instant amendments. 
Applicant’s arguments on pages 8-9 of the reply over Zhou are not found persuasive of error in so much that Choi teaches a chitinase capable of degrading chitin. 
On pages 9-10 of the reply, Applicant alleges the Bucolo is defective by teaching away from the claimed methods of treating lung fibrosis and other inflammatory lung conditions. This is not found persuasive of error because the argument is not reasonably commensurate to the scope of the claims, as claims 25 and 27 are not limited to asthma and are rejected over the embodiments of pulmonary fibrosis and fibrotic lung disease at this time and Bucolo is silent regarding fibrotic lung diseases and AMCase and so there is no reasonably basis at this time to extend the teachings of Bucolo beyond the limited teachings towards AMCase and asthma. Furthermore, Bucolo teaches that inhibition of AMCase alleviates symptoms of asthma, which is insufficient by itself to teach away from the claimed invention as the claims only require degradation of inhaled chitin and permits other possible effects and side effects on the subjects such as possible changes to inflammation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 10-11 of the reply, Applicant’s arguments over Cho are acknowledged but not found persuasive of error as Cho is not applied to the claims at this time.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653